726 N.W.2d 415 (2007)
In re Summer Michelle CAMPBELL and James Corey Irons, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Beverly Dawn Campbell, Respondent-Appellant.
Docket No. 132957, COA No. 270610.
Supreme Court of Michigan.
February 2, 2007.
On order of the Court, the application for leave to appeal the December 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.